Title: From James Madison to Speaker of the House of Representatives, 29 February 1808
From: Madison, James
To: Speaker of the House of Representatives



Sir,
Department of State February 29. 1808

In obedience to a resolution of the House of Representatives of the 9t. Ulto. I have the honor to lay before them the inclosed abstract of seamen, registered in the several collection Districts of the United States, for the years 1806 & 1807, in pursuance of the act for the relief and protection of American seamen.  I have the honor to be Sir, with great respect, your most Obt. Set.

James Madison

